                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ROGER LEE SHIFFLETTE                            *

       Plaintiff                                *

               v.                               *           Civil Action No. DKC-18-2074

JOSEPH B. ANZALONE                              *

       Defendant                        *
                                       ***
                                MEMORANDUM OPINION

       Defendant Joseph B. Anzalone movedd for dismissal or summary judgment in response to

the above-entitled civil rights complaint against him. ECF No. 26. Plaintiff Roger Lee Shifflette

opposed the motion via a self-styled “motion for dismissal or in the alternative, for summary

judgment.” ECF No. 31. Defendant opposes Plaintiff’s “motion” (ECF No. 32) and Plaintiff filed

a “rebuttal of Defendant’s opposition motion” (ECF No. 33). The papers filed by the parties,

together with the exhibits presented in support, are considered herein. No hearing is required to

resolve the matters pending. See Local Rule 105.6 (D. Md. 2018). For the reasons that follow,

Defendant’s motion, construed as a motion for summary judgment,1 will be granted and Plaintiff’s

motion denied.

                                          Background

       This complaint, filed on July 9, 2018, concerns Plaintiff’s claim that he was released from

the “Baltimore County Detention Center Medical Dept. on August 28, 2008 without much required

Psychotropic Anti-Psychotic Medications.” ECF No. 1 at 2. As a result, Plaintiff claims that he




   1
       Defendant’s dispositive submission will be treated as a motion for summary judgment
under Fed. Rule of Civ. Proc. 56 because materials outside the original pleadings have been
considered. See Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007).
suffered severe withdrawal symptoms that included “erratic behavior” that led to his arrest and his

present incarceration. Id. According to Plaintiff, Joseph B. Anzalone, who is the only named

Defendant, was “the lead/head Medical Liaison” for the Baltimore County Detention Center

Medical Department. Id.

        As relief, Plaintiff seeks nine-million dollars in monetary damages for “medical

negligence” committed by the Medical Department to compensate him for nine years of

incarceration. Id. at 3.

        Defendant initially filed a motion to dismiss, seeking dismissal of the complaint on the

basis that it was filed outside of the applicable statute of limitations. ECF No. 12. This court

denied the motion, noting that “[t]he statute of limitations is an affirmative defense that must be

raised by a defendant, who also has the burden of establishing the defense.” ECF No. 18 at 3,

citing Fed.R.Civ.P. 8(c), Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007). This court

further reasoned that:

            Where, as here, the affirmative defense of the statute of limitations is raised in a
            motion to dismiss, the factual basis for dismissal must appear on the face of the
            complaint. While the passage of time is clear from the allegations raised by
            Plaintiff, the absence of a basis for equitable tolling is not. Although Plaintiff
            refers to summary judgment in his opposition, Defendant only filed a motion to
            dismiss, and thus Plaintiff was not obligated to come forward with some
            evidence or basis for finding that the statute of limitations should be tolled. In
            the current procedural posture of this case, dismissal is unwarranted on the basis
            of the statute of limitations.

            While thin, the allegations in the complaint are sufficient to allege a denial of
            adequate medical care by Defendant when Plaintiff was released without proper
            medication.

Id. at 4.

        Defendant now presents his affidavit in support of the motion to dismiss or for summary

judgment attesting that his employment as Medical Liaison with the Baltimore County Detention



                                                     2
Center did not include the practice of medicine; rather, his role was to resolve disputes concerning

medical care and respond to complaints. ECF No. 26-2 at 2, ¶¶5, 7-9. As such, Mr. Anzalone

asserts he is not responsible for the wrongful acts alleged by Plaintiff, i.e., the failure to provide

him with psychotropic medication when he was released from the detention center.

       Additionally, Defendant states that he received a “BCDC Form 118” addressed to Director

Debra Richardson from Plaintiff indicating that he did not receive his medication from the

detention center on August 25, 2008, when he was released. ECF No. 26-2 at 2, ¶12. In her

June 19, 2009 response, Ms. Richardson advised Plaintiff that she was “unable to determine the

circumstances” of his release and that he could contact Defendant directly with any further

concerns. Id. at ¶13, see also ECF No. 26-4 at 1 (Richardson’s response).

       When Plaintiff contacted Defendant directly about the circumstances of his release,

Defendant replied that “[in] all honesty, I cannot figure out why you did not get your

medications.[2] It appears that the LPN saw you when you left from processing last year and your

medications were listed on your discharge papers but apparently, they were not given to you.”

ECF No. 26-2 at 3, ¶15, see also ECF No. 26-5 at 1 (Anzalone’s response). Defendant’s only

involvement in the claim raised by Plaintiff was the investigation and response to the BCDC Form

118 sent directly to him. ECF No. 26-2 at 3, ¶¶14, 16.

       Beginning November 21, 2013, Defendant began receiving “invoices” from Plaintiff

demanding 20 million dollars in damages for medical negligence, medical malpractice, breach of

public trust, and cruel and unusual punishment.         ECF No. 26-2 at 3, ¶17, ECF No. 26-6

(“invoices”). Three such invoices were received; each was forwarded to the Baltimore County



   2
       The medication listed on a document entitled “Baltimore County Detention Center
Continuity of Care” is Thorazine. ECF No. 26-9. Thorazine is an antipsychotic agent used to treat
symptomatic psychotic disorders. See https://www.drugs.com (last visited Nov. 4, 2019).
                                                  3
Office of Law. ECF No. 26-2 at 3, ¶ 19. As a follow-up to those invoices, Plaintiff sent a letter

dated July 8, 2014, to Defendant indicating he had sent the “BILL/INVOICE” to Defendant and,

in the absence of a response to make payment arrangements, Plaintiff intended to pursue a default

judgment.3 ECF No. 26-7.

       Defendant further relies on a July 14, 2009, letter prepared for the purpose of Plaintiff’s

criminal trial which reports the findings of psychiatric staff at Clifton T. Perkins Hospital Center

who evaluated Plaintiff at the direction of the trial judge. ECF No. 26-10. That letter states that

Plaintiff was competent to stand trial and that he was “criminally responsible.” Id. Plaintiff

appears to dispute the content of this letter and claims in his opposition that Dr. Barbara Tobin, a

psychiatrist for the “Forensic . . . Department of the Baltimore County Court[s]” determined that

he was “‘Not Responsible’ at the ‘Time of Offense.’” ECF No. 31-1 at 3. Plaintiff does not

provide a copy of a report or letter prepared by Dr. Tobin. He further contends that he was never

found criminally responsible on the record in open court “because the NCR Competency Exam

was never completed ‘in full’ as is MANDATE (sic) by both State and Federal Criminal

Procedure/Statutes.” Id. He notes that he is “still trying to remedy” his “illegal/unlawful

conviction.” Id. at 4. Plaintiff suggests that the inclusion of the letter from Clifton T. Perkins

Hospital staff finding him competent to stand trial is Defendant’s attempt to mislead the court and

claims he “never received a proper hearing in the matter” and only got a chance to review the

report years later after obtaining private counsel. Id.

       Based on the evidence provided, Defendant asserts that Plaintiff cannot establish a basis

for the mental incompetency tolling exception to Maryland’s three-year statute of limitations for



   3
      The July 8, 2014, letter is signed “Without Prejudice UCC/1-308” and notes Plaintiff’s
name as: “Aiden-Lee: Pizzica/Secured Party Agent for the ‘Ens-legis/Entity in Fiction’ that is
known as ROGER LEE SHIFFLETTE.” ECF No. 26-7.
                                                  4
filing suit; the allegations raised in the complaint are insufficient to raise a claim that Defendant is

responsible for Plaintiff’s injury; and the facts as alleged fail to state a federal constitutional claim.

ECF No. 26-1.

                                         Standard of Review

        Summary Judgment is governed by Fed. R. Civ. P. 56(a) which provides that:

                The court shall grant summary judgment if the movant shows that
                there is no genuine dispute as to any material fact and the movant is
                entitled to judgment as a matter of law.

        The Supreme Court has clarified that this does not mean that any factual dispute will defeat

the motion:

                By its very terms, this standard provides that the mere existence of
                some alleged factual dispute between the parties will not defeat an
                otherwise properly supported motion for summary judgment; the
                requirement is that there be no genuine issue of material fact.

Anderson v. Liberty Lobby, Inc., 477 U. S. 242, 247-48 (1986) (emphasis in original).

        “A party opposing a properly supported motion for summary judgment ‘may not rest upon

the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing

that there is a genuine issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d

514, 522 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)). The court should

“view the evidence in the light most favorable to . . . the nonmovant, and draw all inferences in

her favor without weighing the evidence or assessing the witness’ credibility.” Dennis v. Columbia

Colleton Med. Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). The court must, however, also abide

by the “affirmative obligation of the trial judge to prevent factually unsupported claims and

defenses from proceeding to trial.” Bouchat, 346 F.3d at 526 (internal quotation marks omitted)

(quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett,

477 U.S. 317, 323-24 (1986)).

                                                    5
                                                Analysis

        The undisputed facts are that Plaintiff was discharged from Baltimore County Detention

Center on August 28, 2008, without a supply of Thorazine, in contravention of the detention

center’s directive.   See ECF No. 31-1 at 1 (Plaintiff’s opposition).           Plaintiff’s rebuttal to

Defendant’s opposition focuses solely on his argument that Defendant Anzalone is liable for his

alleged injury because Anzalone was designated as the medical liaison for BCDC. ECF No. 33.

Before the merits of his claim may be addressed, however, it must be determined whether the

complaint was filed in a timely manner and, if it was not, whether there exists a viable exception

to the applicable statute of limitations.4

        Plaintiff filed his complaint pursuant to 42 U.S.C. § 1983. “Section 1983 provides a federal

cause of action, but in several respects relevant here, federal law looks to the law of the State in

which the cause of action arose. This is so for the length of the statute of limitations: it is that

which the State provides for personal-injury torts.” Wallace v. Kato, 549 U.S. 384, 387 (2007)

(citing Owens v. Okure, 488 U.S. 235, 249-50 (1989)). In Maryland, the applicable statute of

limitations is three years from the date of the occurrence. See Md. Code Ann., Cts & Jud. Proc. §

5-101. The question of when a cause of action has accrued under § 1983 is a federal question. See

Nassim v. Md. House of Correction, 64 F.3d 951, 955 (4th Cir. 1995)(en banc). The date of accrual

occurs “when the plaintiff possesses sufficient facts about the harm done to him that reasonable

inquiry will reveal his cause of action.” Id.

        The three-year statute of limitations may be tolled for equitable reasons, but only in “those

rare instances where, due to circumstances external to the party’s own conduct, it would be




    4
        Plaintiff incorrectly states that the court found that the statute of limitations does not apply
to his claim because he has or had mental health issues. ECF No. 31 at 1.
                                                   6
unconscionable to enforce the limitation period against the party and gross injustice would result.”

Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003) (en banc), citing Harris v. Hutcherson, 209 F.3d

325, 330 (4th Cir. 2000). Equitable tolling is unavailable to a plaintiff who has not been diligent

in protecting his or her rights; rather, the plaintiff must establish that he or she has been prevented

from asserting those rights. See Am. Pipe & Const. Co. v. Utah, 414 U.S. 538, 555 (1974). Under

Maryland law, the statute of limitations is strictly construed. “Absent legislative creation of an

exception to the statute of limitations, we will not allow any ‘implied and equitable exception to

be engrafted upon it.’” Hecht v. Resolution Trust Corp., 333 Md. 324, 333 (1994), quoting Booth

Glass Co. v. Huntingfield Corp., 304 Md. 615, 653 (1985).

       Maryland recognizes a tolling exception for mental incompetence. Md. Code Ann., Cts &

Jud. Proc. § 5-201(a). “The disability of mental incompetence is ‘not a medical term but an

imprecise legal one,’ so it is ‘the inability of the person, by reason of the incompetence, to

understand that he or she has a cause of action and to take the necessary steps to file the action’

that is the concern.” Kratz ex rel. Kratz-Spera v. MedSource Cmty. Services, Inc., 228 Md. App.

476, 485 (2016) quoting Buxton v. Buxton, 363 Md. 634, 646-47 (2001). “[O]nce the limitations

period begins to run, an intervening disability will not interrupt it.” Id. at 484. The exception

“serves to protect those who lack the mental capacity to comprehend and safeguard their legal

rights.” Id. “[O]ne of the purposes of barring claims instituted beyond the limitations period ‘is

to assure fairness to . . . potential defendant [s] by providing a certain degree of repose,” and to

provide these persons with “the ability to plan for the future without the uncertainty inherent in

potential liability.’” Poole v. Coakley & Williams Const., Inc., 423 Md. 91, 133 (2011) quoting

Pierce v. Johns-Manville Sales Corp., 296 Md. 656, 665 (1983).




                                                  7
       While Plaintiff disputes the validity of the July 14, 2009, Clifton T. Perkins Hospital letter

stating that he was competent to stand trial and criminally responsible, he does not provide the

court with evidence to support his bald assertion that it is invalid, nor does he forecast evidence to

support a claim that he was not competent and entitled to an exception to the statute of limitations.

ECF No. 31-1. Even if Plaintiff could present evidence that a different mental health professional

concluded he was not competent to stand trial, the tolling exception does not automatically apply.

There is ample evidence that Plaintiff had actual knowledge of the facts and circumstances that

underlie his claim. See Poffenbuerger v. Risser, 290 Md. 631, 637 (1981) (defining actual

knowledge as “awareness implied from knowledge of circumstances which ought to have put a

person of ordinary prudence on inquiry.”).

       Plaintiff’s multiple contacts with Defendant conveying his understanding of the facts

underlying his claim; the earliest of which predates Deputy Director Richardson’s June 19, 2009,

memo directed to Plaintiff, are undisputed. See ECF No. 26-4. Plaintiff admits writing a June 16,

2009, inquiry to the Medical Department at the detention center “asking why he did not get his

medication at the time of his discharge.” ECF No. 31-1 at 2, ¶ 8. There is no evidence on this

record to support a finding that Plaintiff was not competent at the time his asserted cause of action

accrued. Further, Plaintiff’s attempts to “bill” Defendant for damages, which began in 2013, is

additional evidence that Plaintiff was well aware of his potential claim, but nonetheless failed to

exercise due diligence to file this complaint within three years of even the most generous of

operative dates for accrual of the cause of action. See ECF No. 26-6.

                                             Conclusion

       The complaint has been filed outside of the applicable statute of limitations and Plaintiff

has presented no evidence that the untimely filing is subject to equitable tolling or should otherwise



                                                  8
be considered timely through operation of a valid exception. Defendant’s motion to dismiss or for

summary judgment, construed as a motion for summary judgment, will be granted and judgment

in favor of Defendant will be entered. To the extent that the Complaint could be construed as

raising state law claims, the court declines to exercise supplemental jurisdiction. See 28 U.S.C.

'1367(c)(3); United Mine Workers v. Gibbs, 383 U. S. 715, 726 (1966).

       A separate Order follows.


February 11, 2020                                   __________/s/__________________
                                                    DEBORAH K. CHASANOW
                                                    United States District Judge




                                               9
